IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-30076
                         Conference Calendar



CHERYL AMBROSE DUPRE,

                                          Plaintiff-Appellant,

versus

UNIVERSITY HEALTHCARE SYSTEM L.C.,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CV-1712-L
                       - - - - - - - - - -
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Cheryl A. Dupre appeals from the district court’s dismissal

for lack of subject matter jurisdiction of her pro se complaint,

in which she alleged that the University Healthcare System L.C.

had defamed her.   Dupre contends that she “should not have been

assigned filing a motion for jurisdiction whereas a crime of

malice was committed.”   She also asserts that “the case was

dismissed on grounds that are untrue and unfair.”

     “Federal courts are courts of limited jurisdiction.”       Howery

v. Allstate Ins. Co., 243 F.3d 912, 915 (5th Cir. 2001), petition

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30076
                                  -2-

for cert. filed, (U.S. July 23, 2001) (No. 01-152).     In the

absence of either federal-question or diversity jurisdiction, an

action must be dismissed for lack of subject-matter jurisdiction.

See 28 U.S.C. §§ 1331 and 1332; Fed. R. Civ. P. 12(h)(3) (when it

appears that the court lacks subject-matter jurisdiction, the

court shall dismiss the action); see also Nauru Phosphate

Royalties, Inc. v. Drago Daic Interests, Inc., 138 F.3d 160, 163

n.1 (5th Cir. 1998).     The burden of establishing federal

jurisdiction rests on the party seeking the federal forum.

Howery, 243 F.3d at 915.     A district court’s dismissal for lack

of subject-matter jurisdiction is reviewed de novo.      Musslewhite

v. State Bar of Texas, 32 F.3d 942, 945 (5th Cir. 1994).

     There is no complete diversity because both parties are

residents of Louisiana.     See 28 U.S.C. § 1332; Getty Oil Corp. v.

Ins. Co. of N. Am., 841 F.2d 1254, 1258-59 (5th Cir. 1988).       Nor

does Dupre raise in her complaint any question of federal or

constitutional law.    The dismissal for lack of subject-matter

jurisdiction was thus not error.     This appeal is without arguable

merit, is frivolous, and is dismissed.      See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.